                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 KENNETH RUSLIN,

                         Plaintiff,

         v.                                                Civil Action 2:19-cv-4276
                                                           Judge George C. Smith
                                                           Magistrate Judge Chelsey M. Vascura
 ARROW ELECTRONICS,

                         Defendant.




                             REPORT AND RECOMMENDATION

       On January 3, 2020, the Court ordered Plaintiff to show cause within fourteen days why

this action should not be dismissed for failure to prosecute based on his failure to respond to

Defendant’s attempts to make contact for purposes of complying with Rule 26(f). (Show Cause

Order, ECF No. 11.) Plaintiff was further cautioned that failure to comply with the Show Cause

Order may result in dismissal of his case. (Id.) To date, Plaintiff has not responded to the Show

Cause Order.

       Under the circumstances, the undersigned finds dismissal of Plaintiff’s action appropriate

pursuant to Rule 41(b). The Court’s inherent authority to dismiss a plaintiff’s action with

prejudice because of his failure to prosecute is expressly recognized in Rule 41(b), which

provides in pertinent part: “If the plaintiff fails to prosecute or to comply with these rules or a

court order, a defendant may move to dismiss the action or any claim against it. Unless the

dismissal order states otherwise, a dismissal under this subdivision (b) . . . operates as an

adjudication on the merits.” Fed. R. Civ. P. 41(b); Link v. Walbash R.R. Co., 370 U.S. 626, 629–
31 (1962). “This measure is available to the district court as a tool to effect ‘management of its

docket and avoidance of unnecessary burdens on the tax-supported courts [and] opposing

parties.’” Knoll v. AT & T, 176 F.3d 359, 363 (6th Cir. 1999) (internal citations omitted).

        The Sixth Circuit directs the district courts to consider the following four factors in

deciding whether to dismiss an action for failure to prosecute under Rule 41(b):

        (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
        the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
        dismissed party was warned that failure to cooperate could lead to dismissal; and
        (4) whether less drastic sanctions were imposed or considered before dismissal was
        ordered.

Schafer v. City of Defiance Police Dep’t, 529 F.3d 731, 737 (6th Cir. 2008) (citing Knoll, 176

F.3d at 363). “‘Although typically none of the factors is outcome dispositive, . . . a case is

properly dismissed by the district court where there is a clear record of delay or contumacious

conduct.’” Schafer, 529 F.3d at 737 (quoting Knoll, 176 F.3d at 363).

        Here, Plaintiffs failed to participate in the development of the Rule 26(f) Report and

failed to comply with the Court’s Show Cause Order. Moreover, the Court explicitly cautioned

Plaintiff in the Show Cause Order that failure to comply could result in dismissal of this action.

See Stough v. Mayville Cmty. Schs., 138 F.3d 612, 615 (6th Cir. 1998) (noting that “[p]rior

notice, or the lack thereof, is . . . a key consideration” in whether dismissal under rule 41(b) is

appropriate). Plaintiff’s failure to timely comply with the clear orders of the Court, which

established reasonable deadlines for compliance, constitutes bad faith or contumacious conduct.

See Steward v. Cty. of Jackson, Tenn., 8 F. App’x 294, 296 (6th Cir. 2001) (concluding that a

plaintiff’s failure to comply with a court’s order “constitute[d] bad faith or contumacious

conduct and justifie[d] dismissal”). Because Plaintiff has missed these deadlines and disregarded

the Court’s order, the undersigned concludes that no alternative sanction would protect the

integrity of the pretrial process.
                                                  2
        It is therefore RECOMMENDED that this action be DISMISSED WITHOUT

PREJUDICE pursuant to Rule 41(b) for failure to prosecute. It is further RECOMMENDED

that Plaintiff be ordered to list 2:19-cv-4276 as a related case if he re-files this action.

                                PROCEDURE ON OBJECTIONS

        If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C.

§ 636(b)(1).

        The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                        /s/ Chelsey M. Vascura
                                                        CHELSEY M. VASCURA
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   3
